Ex. T3A.32 Minimum Fee $125. (See §1403 sub-§§1 and 2) DOMESTIC File No. 20012106 DPages 3 BUSINESS CORPORATION Fee paid $125 Files STATE OF MAINE 05/08/2001 Julie L Flyna ARTICLES OF INCORPORATION Deputy Secretary of State (Check box only if applicable) A True Copy When Attested By Signature £This is a professional service corporation formed pursuant Julie L Flyna to 13 MRSA Chapter 22. Deputy Secretary of State Pursuant to 13-A MRSA §403, the undersigned, acting as incorporator(s) of a corporation, adopt(s) the following Articles of Incorporation: FIRST: The name of the corporation is SL Uno Portland, Inc. and its principal business location in Maine is 633 Stillwater Avenue, Bangor, Maine 04401 (physical location - street (not P.O. Box), city, state and zip code) SECOND: The name of its Clerk, who must be a Maine resident, and the registered office shall be: Peter B. Webster (name) One Portland Square, Portland, ME 04101 (physical location – street (not P.O. Box), city, state and zip code) (mailing address if different from above) THIS FORM MUST BE ACCOMPANIED BY FORM MBCA-18A (Acceptance of Appointment as Clerk §304.2-A). THIRD: (“X” one box only) S IN A. 1. The number of directors constituting the initial board of directors of the corporation is 3(Sec §703.1.A.) 2. If the initial directors have been selected, the names and addresses of the persons who are to serve as directors until the first annual meeting of the shareholders or until their successors are elected and shall qualify are: NAME ADDRESS Aaron D. Spencer 100 Charles Park Road,West Roxbury, MA 02132 Craig S. Miller 100 Charles Park Road,West Roxbury, MA 32132 Paul W. MacPhail 100 Charles Park Road,West Roxbury, MA 02132 3. The board of directors S is £ is not authorized to increase or decrease the number of directors. 4. If the Board is so authorized, the minimum number, if any, shall be 3 directors, (See §703.1A.) and the maximum number, if any, shall be 3 directors. £ B. There shall be no directors initially; the shares of the corporation will not be sold to more than twenty (20) persons; the business of the corporation will be managed by the shareholders. (See §701.2.) FOURTH: (“X” one box only) £ There shall be only one class of shares (title of class)Common Par value of each share (if none, so state) no par valueNumber of shares authorized100 S There shall he two or more classes of shares. The information required by §403 concerning each such class is set out in Exhibit attached hereto and made a part hereof. SUMMARY The aggregate par value of all authorized shares (of all classes) having a par value is $0 The total number of authorized shares (of all classes) without par value is 100 shares FIFTH: (“X” one box only) Meetings of the shareholdersS may £ may not be held outside of the State of Maine. SIXTH: (“X” if applicable)SThere are no preemptive rights. SEVENTH: Other provisions of these articles, if any, including provisions for the regulation of the internal affairs of the corporation, are set out in Exhibit attached hereto and made a part hereof. INCORPORATORS DATEDApril 30, 2001 /s/ Helen A. Falvey c/o CT corporation 101 Federal Street (signature) (residence address) Helen A. Falvey Boston MA 02110 (type or print name) (city, state and zip code) /s/ c/o CT corporation 101 Federal Street (signature) (residence address) Lisa Sholeed Boston MA 02110 (type or print name) (city, state and zip code) /s/ c/o CT corporation 101 Federal Street (signature) (residence address) Kendra Brodie Boston MA 02110 (type or print name) (city, state and zip code) For Corporate Incorporators* Name of Corporate Incorporator By Street (signature of officer) , (principal business location) (type or print name and capacity (city, sand zip code) *Articles are to be executed as follows: If a corporation is an incorporator (§402), the corporate name should be typed or printed and signed on its behalf by an officer of the corporation. The articles of incorporation must be accompanied by a certificate of an appropriate officer of the corporation, not the person signing the articles, certifying that the person executing the articles on behalf of the corporation was duly authorized to do so. SUBMIT COMPLETED FORMS TO: CORPORATE EXAMINING SECTION, SECRETARY OF STATE, , AUGUSTA, ME 04333-0101 FORM NO.
